Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered April 4, 1985, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree. We note that the defendant provided a confession which recounted, with specificity, the events which took place prior to and during the burglary. Although the defendant subsequently denied making the confession, claiming that he had blacked out that day because he had been drinking, the resolution of issues of credibility and the weight to be accorded the evidence are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or lacking in merit. Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.